RENDERED: FEBRUARY 5, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0684-MR


CABINET FOR HEALTH AND FAMILY
SERVICES, DEPARTMENT FOR MEDICAID
SERVICES; SECRETARY ERIC FRIEDLANDER,
IN HIS OFFICIAL CAPACITY AS THE ACTING
SECRETARY OF THE CABINET FOR HEALTH
AND FAMILY SERVICES; COMMISSIONER LISA
LEE, IN HER OFFICIAL CAPACITY AS COMMISSIONER
OF THE DEPARTMENT FOR MEDICAID SERVICES                           APPELLANTS



                APPEAL FROM FRANKLIN CIRCUIT COURT
v.              HONORABLE PHILLIP J. SHEPHERD, JUDGE
                        ACTION NO. 19-CI-01082



APPALACHIAN HOSPICE CARE, INC.                                        APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, MCNEILL AND L. THOMPSON, JUDGES.

L. THOMPSON, JUDGE: The Cabinet for Health and Family Services,

Department for Medicaid Services; Secretary Eric Friedlander, in his official
capacity as the acting Secretary of the Cabinet for Health and Family Services; and

Commissioner Lisa Lee, in her official capacity as Commissioner of the

Department for Medicaid Services appeal from an order of the Franklin Circuit

Court which reversed a final order of the Secretary dismissing an administrative

action against Appalachian Hospice Care, Inc. We find no error and affirm.

                       FACTS AND PROCEDURAL HISTORY

                The Cabinet is charged with administering Kentucky’s Medicaid

program and is responsible for recouping Medicaid overpayments made to

providers of Medicaid services. A post payment review was conducted by the

Cabinet in regard to Medicaid hospice payments made to Appellee during the

period of April 1, 2010, through December 31, 2014. In a letter dated June 7,

2018, Appellee was notified of the results of the review. The letter alleged an

overpayment of $176,807.14.

                Appellee then submitted additional documents to the Cabinet, and

another review was performed. The Cabinet issued another letter dated March 13,

2018, notifying Appellee that the overpayment amount had been reduced to

$106,985.82. That letter stated:

                In accordance with 907 KAR[1] 1:671, sections 8 & 9,
                you may request an Administrative Hearing and are
                required to do so in writing. This request should be sent
                to the Commissioner of DMS, as well as, a copy to the

1
    Kentucky Administrative Regulations.

                                           -2-
                Department for Medicaid Services, Division of Program
                Integrity, and must be received by DMS within 30 days
                of receipt of this letter.

The letter then listed the mailing addresses for the Commissioner of the

Department for Medicaid Services and the Division of Program Integrity.

                In a letter dated April 12, 2018, Sharon Branham, Chief Operating

Officer of Appellee, requested a hearing. The letter, properly sent to the relevant

recipients, was two sentences long and stated: “In response to the letter the above

agency received in response to the final audit report from AdvanceMed.[2] In

accordance with 907 KAR 1:671, sections 8 & 9 this agency respectfully request

[sic] an Administrative Hearing.”

                On May 16, 2018, an order was entered by a Cabinet hearing officer

which indicated the Cabinet received the hearing request and a prehearing

conference was scheduled. This order also stated:

                The law requires a corporation to be represented by
                an attorney in an administrative proceeding. As
                [Appalachian Hospice Care, Inc.] is incorporated,
                Appalachian Hospice Care, Inc., must be represented by
                an attorney in this matter. Functions customarily
                performed by an attorney, such as preparing and filing
                pleadings or other documents, cross-examining
                witnesses, objecting to testimony, and otherwise
                representing the interests of an entity, if performed in an
                administrative proceeding by an individual who is not an
                attorney, constitutes the unauthorized practice of law.
                Kentucky Bar Association v. Henry Vogt Machine Co.,

2
    AdvanceMed was the outside contractor tasked with conducting the post payment review.

                                               -3-
             Inc., Ky., 416 S.W.2d 727 (1967). . . . Appalachian
             Hospice Care, Inc., shall have an attorney file an
             Entry of Appearance on its behalf[.]

(Emphasis original.)

             Appellee retained counsel and participated in the prehearing

conference which occurred on August 1, 2018. Everything proceeded normally,

and on October 30, 2018, an administrative hearing was scheduled for February

25-27, 2019. On January 15, 2019, the Cabinet filed a motion to dismiss. The

Cabinet claimed that a non-lawyer may not request an administrative hearing on

behalf of a corporation because it constitutes the unauthorized practice of law. The

Cabinet argued that because Ms. Branham, Appellee’s CEO, was not a lawyer, it

was unlawful for her to request a hearing. If the hearing request was unlawful, the

Cabinet’s jurisdiction had not been timely invoked and the appeal of the alleged

overpayment should be dismissed. Appellee filed a reply arguing that there is no

statute or regulation that requires a hearing request be filed by an attorney, that

dismissing the action would violate due process, and that the writing of a letter

requesting a hearing is not the practice of law.

             On February 13, 2019, the hearing officer entered a recommended

order dismissing the case. She concluded that requesting a hearing was the

practice of law and had to be undertaken by an attorney on behalf of the

corporation. On September 25, 2019, the Secretary of the Cabinet entered a final


                                          -4-
order dismissing the overpayment appeal as unauthorized and untimely. The

Secretary accepted the Cabinet’s argument that the hearing must be requested by

an attorney representing the corporate entity.

             On October 21, 2019, Appellee filed an appeal in the Franklin Circuit

Court. The parties then briefed the court and on April 21, 2020, the Franklin

Circuit Court reversed the final order entered by the Secretary. The court held that

simply requesting a hearing was not the practice of law, and it was proper for

Appellee’s CEO to request the hearing. The court also held that the Cabinet should

be estopped from seeking dismissal because it did not inform Appellee an attorney

was required to request a hearing. The court also noted that it had presided over

appeals of Medicaid decisions in the past and took judicial notice that the Cabinet

had never before taken the position that an attorney for a corporation must be the

one to request a hearing. This appeal followed.

                                    ANALYSIS

                   Upon review of an administrative agency’s
             adjudicatory decision, an appeal court’s authority is
             somewhat limited. The judicial standard of review . . . is
             whether the . . . findings of fact were supported by
             substantial evidence and whether the agency correctly
             applied the law to the facts. Substantial evidence is
             defined as evidence, taken alone or in light of all the
             evidence, that has sufficient probative value to induce
             conviction in the minds of reasonable people.




                                         -5-
Thompson v. Kentucky Unemployment Ins. Comm’n, 85 S.W.3d 621, 624 (Ky.

App. 2002) (citations omitted). “[A]n administrative agency’s findings of fact are

reviewed for clear error, and its conclusions of law are reviewed de novo.”

Hutchison v. Kentucky Unemployment Ins. Comm’n, 329 S.W.3d 353, 356 (Ky.

App. 2010). In the case at hand, whether something is to be considered the

practice of law is a question of law; therefore, we review de novo.

             The primary issue on appeal, and the issue we believe is

determinative, is whether requesting the hearing was the practice of law. The

practice of law is defined as follows:

             The practice of law is any service rendered involving
             legal knowledge or legal advice, whether of
             representation, counsel or advocacy in or out of court,
             rendered in respect to the rights, duties, obligations,
             liabilities, or business relations of one requiring the
             services. But nothing herein shall prevent any natural
             person not holding himself out as a practicing attorney
             from drawing any instrument to which he is a party
             without consideration unto himself therefor. An
             appearance in the small claims division of the district
             court by a person who is an officer of or who is regularly
             employed in a managerial capacity by a corporation or
             partnership which is a party to the litigation in which the
             appearance is made shall not be considered as
             unauthorized practice of law.

Kentucky Rules of the Supreme Court (SCR) 3.020. This case does not involve a

natural person representing himself or herself, nor does it involve a small claims

court; therefore, our focus will be on the first sentence of SCR 3.020.


                                         -6-
             In support of its argument that the request for a hearing was the

unauthorized practice of law, the Cabinet relies on Kentucky State Bar Association

v. Henry Vogt Machine Co., 416 S.W.2d 727 (Ky. 1967), Bobbett v. Russellville

Mobile Park, LLC, No. 2007-CA-000684-DG, 2008 WL 4182001 (Ky. App. Sept.

12, 2008), Nichols v. Kentucky Unemployment Insurance Commission, No. 2017-

CA-001156-MR, 2019 WL 1868589 (Ky. App. Apr. 26, 2019), disc. rev.

granted (Ky. Jul. 1, 2020), ordered not to be published (Ky. Jul. 1, 2020), and

Kentucky Bar Association, Unauthorized Practice of Law Opinion KBA U-64

(2012). We will briefly discuss each in turn.

             In Henry Vogt Machine Company, the Kentucky State Bar

Association charged Henry Vogt Machine Company, its employees, and H. A.

Zachari, with unauthorized practice of law. Mr. Zachari appeared at a hearing

before a referee of the Unemployment Insurance Commission. Mr. Zachari was

appearing at the hearing on behalf of the company in an employment related

dispute. Mr. Zachari was the director of personnel at the company, but was not a

licensed attorney. During the hearing, Mr. Zachari objected to a motion and

examined and cross-examined witnesses. The KBA believed this constituted the

unauthorized practice of law and recommended that Henry Vogt Machine

Company and Mr. Zachari be found guilty of the unauthorized practice of law, be

held in contempt of court, and be permanently enjoined from making legal


                                         -7-
objections and examining and cross-examining witnesses during unemployment

hearings. The Court of Appeals, which was the highest court in Kentucky at the

time, agreed and so held.

              In Bobbett,3 John Rockaway was the manager of Russellville Mobile

Home Park, a limited liability company. He and his wife were also the sole owners

of the mobile home park. Ricky and Sandra Bobbett owned a mobile home and

entered into a contract to place it on a lot owned by the mobile home park. Mr.

Rockaway, who was not an attorney, eventually filed a forcible detainer complaint

against the Bobbetts on behalf of the mobile home park.

              A panel of this Court held that by filing the detainer on behalf of the

mobile home park, Mr. Rockaway had engaged in the unauthorized practice of law.

Citing Kentucky Rules of Civil Procedure (CR) 11, the Court concluded that the

detainer was void because it was not signed by an attorney representing the mobile

home park. The Court then held that the case must be dismissed. CR 11 holds that

all pleadings, motions, or other documents filed in the court must be signed by an

attorney representing a party or by the party himself or herself who is not

represented by an attorney. Since the mobile home park was a legal entity and not

a person, it required an attorney to sign the detainer. Without the proper signature,



3
 Bobbett was later cited with approval by Phillips v. M&M Corbin Properties, LLC, 593 S.W.3d
525 (Ky. App. 2020), which came to an identical conclusion in a similar case.

                                            -8-
the detainer was void. In addition, because the detainer was the initiating

document, similar to a complaint, the case had to be dismissed.

             In Nichols, Michael Nichols worked for Norton Healthcare, Inc.

Norton fired Nichols and Nichols sought unemployment benefits. Norton

contested the benefits request and the Unemployment Insurance Commission’s

investigative division concluded Nichols had been fired for misconduct and made

false statements on his unemployment benefits application. Nichols was denied

benefits, and he appealed. A Commission referee held a hearing where Nichols

was represented by counsel. Norton, on the other hand, was represented by Scott

Skinner, the supervisor who fired Nichols. Skinner was not an attorney. Skinner

testified during the hearing and cross-examined Nichols. The referee later

affirmed the denial of benefits. The Commission reviewed the record and also

affirmed the denial.

             Nichols sought judicial review of the decision. One issue before the

circuit court was that the proceedings before the referee were unconstitutional

because Skinner, a non-attorney, represented Norton. The circuit court ultimately

affirmed the Commission’s decision. Nichols then appealed to this Court. The

Court held that a statute in effect at the time which allowed a corporation to be

represented by a non-attorney employee was unconstitutional. The Court held that

pursuant to the separation of powers doctrine, only the judiciary can enact rules


                                         -9-
governing the practice of law and allowing a non-attorney employee to represent a

corporation during a Commission hearing would constitute the unauthorized

practice of law. The Court reversed and remanded for a new hearing.

             Finally, KBA U-64 is an advisory opinion of the Kentucky Bar

Association. The opinion starts by asking three questions and providing three

answers. The first question is, can a non-attorney initiate an administrative action

or file an answer in an administrative action on behalf of a corporation or other

artificial entity? The answer is no. The second question is, can a non-attorney call

witnesses on behalf of a corporation during an administrative hearing? The answer

is no. The third question has no bearing on this case; therefore, we will not address

it. The opinion then goes into detail, essentially stating that a non-attorney may

not represent a corporate entity before an administrative agency because it

constitutes the unauthorized practice of law. It is worth noting that, pursuant to

SCR 3.530(5), advisory opinions are advisory only and not binding.

             We believe the three cases and the KBA opinion cited above are

distinguishable from the case at hand, and we do not consider the letter Appellee’s

CEO sent to the Cabinet requesting a hearing to be the practice of law. Henry Vogt

Machine Company concerned a non-attorney raising objections and questioning

witnesses during an administrative hearing. This is clearly the practice of law

because it requires a person to know the rules regarding what is legally


                                        -10-
objectionable and what relevant questions can be asked of witnesses. Here, the

hearing officer’s prehearing order informed Appellee that it was required to have

legal representation going forward because it was a corporation. Appellee then

retained counsel and intended to have counsel participate at the hearing. A non-

attorney did not ask questions or make objections during an administrative hearing

in this case.

                As for Bobbett, the forcible detainer was a legal pleading, similar to a

complaint, filed in a court of law. It initiated a civil action against a third party;

therefore, it was subject to the rules of civil procedure, including CR 11. As the

Bobbett case involved a court and was subject to CR 11, the detainer needed to be

signed by an attorney representing the limited liability company. Filing the

detainer was clearly the practice of law because it required knowledge of the civil

rules and was filed with a court. Here, the letter requesting a hearing was not filed

in a court of law. The request was also not subject to CR 11 because

administrative actions are not subject to the civil rules until they are heard on

appeal by a court. CR 1(2); Board of Adjustments of City of Richmond v. Flood,

581 S.W.2d 1, 2 (Ky. 1978); Department for Human Resources v. Redmon, 599

S.W.2d 474, 475 (Ky. App. 1980). The letter also did not initiate a civil action

against a third party; it simply requested to continue an ongoing administrative

action initiated by the Cabinet.


                                           -11-
             As for Nichols, this case also concerned a non-attorney representing a

corporation during an administrative hearing. Like in Henry Vogt Machine

Company, a non-attorney participated in a hearing by asking a witness questions.

The case at hand did not involve a non-attorney participating in a hearing.

             Finally, as to the KBA opinion, it is only advisory and not binding on

this Court. Further, while it does state that a non-attorney cannot initiate an

administrative action on behalf of a corporation, the body of the opinion does not

explain this reasoning. The body of the opinion analyzes and cites to case law

which concerns a non-attorney answering legal questions, a non-attorney

participating in an administrative hearing, or a non-attorney drafting legal

documents, like a mortgage and bankruptcy documents. The KBA opinion deals

with issues more complex than sending a two-sentence letter as is the case here.

             After examining the above cases and KBA opinion, as well as the

definition for the practice of law, we conclude that Appellee’s CEO was not

engaged in the practice of law when she requested a hearing. Writing and sending

the letter did not require any special legal knowledge and did not give out any legal

advice. Any adult with the ability to read and write could have requested a

hearing. The request did not need to be in any special format, other than to be in

writing, or be written on a specific form. The request was not sent to a court of

law and was not required to follow the rules of civil procedure. The Cabinet


                                         -12-
informed Appellee that all it needed to do to request a hearing was to send a letter

to specific Cabinet departments. It then freely gave the necessary mailing

addresses to Appellee. Sending this request required no special skill; therefore, it

cannot be considered the practice of law.

             The trial court came to the same conclusion in this case, and we adopt

the following part of the trial court’s opinion:

                    In this case, the company CEO merely notified the
             Cabinet and the Commissioner that it was requesting an
             administrative hearing. There was no legal advocacy
             involved. Under the applicable Medicaid statutes and
             regulations, the request for a hearing is a condition
             precedent to any administrative adjudication. The filing
             of the request for a Medicaid hearing is more akin to
             filing a permit application, a tax return, a request for a
             public hearing on an environmental permit, or the protest
             of a liquor license application, than it is to any
             administrative action that could be remotely
             characterized as practicing law. Every administrative
             agency has preliminary steps that must be taken as
             conditions precedent to the holding of an adjudicatory
             hearing under KRS Chapter 13B. The Cabinet’s position
             in this case comes perilously close to a rule that any
             regulatory communication between a business entity and
             a state government must be conducted by lawyers.

                     While this Court agrees with the proposition that
             corporations and business entities must be represented by
             counsel in adjudicatory hearings, there is no legal or
             administrative basis to support the proposition that the
             initial request for a hearing must be filed by a lawyer.




                                         -13-
                                     CONCLUSION

                 The Cabinet raises other issues on appeal, but they are moot based on

our conclusion that Appellee’s CEO was not practicing law when she made her

request for a hearing. Based on the foregoing, we affirm the judgment of the

circuit court.



                 ALL CONCUR.



 BRIEFS FOR APPELLANTS:                       BRIEF FOR APPELLEE:

 Shaun T. Orme                                Anna Stewart Whites
 Frankfort, Kentucky                          Frankfort, Kentucky




                                           -14-